3 U.S. 490 (____)
3 Dall. 490
RESPUBLICA
versus
WRAY.
Supreme Court of United States.

The rule was opposed by Dallas and M`Kean; and the opinion of the court in the absence of the CHIEF JUSTICE, was delivered by
SHIPPEN, Justice.
The present is the first instance, that we recollect, of an application of this kind in Pennsylvania; and on opening the case, it struck us to be within the 10th section of the 9th Article of the Constitution, which declares, "that no "person shall for any indictable offence, be proceeded against "criminally by information," except in cases that are not involved *491 in the present motion. But, on consideration, it is evident, that the Constitution refers to informations, as a form of prosecution, to punish an offender, without the intervention of a grand jury; whereas an information, in the nature of a writ of quo warranto, is applied to the mere purposes of trying a civil right and ousting the wrongful possessor of an office[*].
Since, therefore, there is some evidence (however slight) of improper conduct, we do not think, that it would be right to refuse an opportunity for a jury (who are the legal judges of the weight of evidence) to determine, whether it is sufficient to vitiate the Defendant's appointment of County Treasurer. And, at the same time, the points of law, that have been suggested, may be maturely considered and decided.
The rule made absolute[].
NOTES
[*]  See 3 El. Com. 263.
[]  For the laws relating to County Treasurers, which were cited in the course of the argument, See Dall, Edit. 1 Vol. 21. 807. 2 Vol. 441 3 Vol. 750.